           Case 1:20-cv-11404-IT Document 65 Filed 03/16/21 Page 1 of 1




                        10 Post Office Square, Suite 1100N, Boston, MA 02109
                             Phone: 617.350.0950 | Fax: 617.350.7760
                                                                                      Adam Simms
                                                                                        Ext. 104
                                                                                 asimms@piercedavis.com

                                         March 16, 2021

The Honorable Indira Talwani
United States District Judge
United Stated District Court
1 Courthouse Way
Boston, MA 02210

Re:    Anthony Gattineri et al v. Town of Lynnfield, Massachusetts, et al.
       USDC, Docket No. 1:20-cv-11404-IT

Dear Judge Talwani :

         In accordance with the Court’s Electronic Order dated March 5, 2021 (Document No. 62),
we write to apprise you of the First Circuit’s recent decision in Alston v. Spiegel, ___ F.3d ___,
2021 WL 651371 (February 19, 2021)(“Alston”). In essence, Alston, a former Brookline
firefighter who is Black, alleged that “the defendants discriminated against him on the basis of his
race . . . and conspired to enforce the Town’s policy of opposing racial equality, favoring white
residents, and retaliating against those who oppose the Town’s views.” Id., at *1. Alston’s
complaint raised a number of federal and common law claims. Alston’s claims were dismissed
by the trial court and its dismissal was upheld by the First Circuit. In particular, with respect to
Plaintiff’s equal protection and civil rights conspiracy claims, we believe the First Circuit’s
decision in Alston bears on the arguments contained in the Defendants’ Memorandum of Law in
support of their Motion to Dismiss Plaintiff’s First Amended Complaint, pp. 18-23.

                                             Respectfully yours,
                                             Town of Lynnfield, et. al.
                                             By their attorneys,

                                             PIERCE DAVIS & PERRITANO LLP
                                              /s/ Adam Simms
                                              ________________________________
                                              Adam Simms
                                              John J. Davis
AS/pc
cc:   Kelley A. Jordan-Price, Esq.
      Julie K. Connolley, Esq.
